McCay, Judge.
I. We see no error in the judgment of the Court below in refusing a new trial. That part of the charge which declares the presumption to be that the land west of No. 1 means that immediately west is, in truth, nothing but a construction by the Court of the deed. That part of the charge which declares that, if there be two pieces of ground west, one very small and one of a size approaching the body mentioned in the deed, the law presumes the smaller one to be intended, is not exactly a rule of law, but it is a rule of common sense, and we see nothing so out of the way in it as to require a new trial for that reason only.
2. Nor do we think the verdict contrary to the evidence. It is very clear that Willingham knew exactly how these lots and fractions stood. He had bought No. 1 and the *251fraction soon after the survey, and when he made the bond he probably had his deed from the proprietors before him. It would, in fact, be a very strange and unusual proceeding to convey the fraction on the other side of the road by saying it was a fraction west of No. 1, especially if we remember that it was nearly, if not quite, as large as No. 1. In a town where the lots are laid off in small parcels, with streets and alleys, such a description of a lot on the other side of a street would be very strange ; so strange that, to satisfy our minds that such was the intention, far stronger evidence is necessary than appears here. So far from thinking the verdict contrary to the evidence, we agree with the jury that the case is with the defendant.
Judgment affirmed.